DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 & 4 are objected to because of the following informalities:  in the recited claims of 3 & 4 the claimed limitations are identical and thus is unclear as to which are the limiting features.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, & 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwasawa et al [PG. Pub. No.: US 2018/0345276 A1].
With regards to claim 1, Iwasawa discloses a sample extraction support tool (sample collection and separation device, ¶0054) which is used while being placed on an extraction container having at least one well (200, analyte storage unit, Figs. 1 & 2, ¶0057) for accommodating a sample extracted (sample collection) from a test piece (biological sample, 0054) holding the sample in a microchannel (micro pipette, ¶0034) provided therein with both ends open (Fig. 1 & 2 illustrates where 100 sample collection unit is open on both ends), wherein the sample extraction support tool comprises at least one test piece holding portion (4, bottom cap for holding 100, ¶0059), the test piece holding portion has an opening for guiding the sample extracted from the test piece to a bottom of the well (Figs. 3 & 4, illustrates where 4 has opening that guides 100 into as illustrated in fig 4 by arrows), and is configured to hold the test piece (100) at a position where the test piece is not in contact with the sample (11 sample, ¶0087) which is extracted from the test piece (Fig. 10 illustrates where and is stored on the bottom of the well (bottom of 3, main body, ¶0087) ,and in a state where one end of the microchannel is directed to the bottom surface of the well (Figs 9 & 10).
With regards to claim 2, Iwasawa discloses the opening is provided at a lower end of the test piece holding portion (Figs 9 & 10) and has a size not allow the test piece to pass through (tip of 100 is size to not allow 11 to pass through) , and at least part of an inner surface of the test piece holding portion (4, bottom cap, Fig. 9 & 10,  ¶0087) is inclined so as to guide the sample extracted from the test piece to the opening (Figs 9 & 10 illustrates the opening of 4 is inclined to guide tip of 100 to opening).
With regards to the method claims 5, 6 & 7, the Method steps thereof are met by the apparatus of Iwasawa as cited above in claims 1 & 2. 


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 8, the prior art does not disclose or suggest the claimed the extraction container is a well-plate in which a plurality of the wells are provided on a same plane, and the sample extraction support tool is a plate-shaped member having the test piece holding portions corresponding to each of the wells of the extraction container.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCIS C GRAY/           Primary Examiner, Art Unit 2852